Citation Nr: 0733880	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-08 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a disability rating in excess of 60 percent 
for HIV infection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to September 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a disability rating in excess 
of 30 percent for his HIV infection.  The veteran 
subsequently initiated and perfected an appeal of this 
determination.  

In June 2006, the veteran testified before an Acting Veterans 
Law Judge who is no longer with the Board.  The veteran was 
offered, but refused, a new personal hearing before a current 
Veterans Law Judge.  The transcript of that hearing, however, 
is of record.

This appeal was originally presented to and remanded by the 
Board in June 2006.  At that time, the issue of entitlement 
to service connection for hepatitis C had been perfected for 
Board adjudication.  However, in a May 2007 rating decision, 
service connection for hepatitis C was granted by the RO.  
Because the veteran was awarded service connection for this 
disability, it is no longer on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Also in a May 2007 rating decision, the veteran was awarded 
an increased rating, from 30 to 60 percent, for his HIV 
infection, effective from May 6, 2002.  The Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this 
matter remains in appellate status.  

Finally, the Board notes the veteran's accredited 
representative has raised, within the October 2007 informal 
hearing presentation, the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  As this issue is not 
perfected for appellate review, it will not be considered by 
the Board at this time.  However, the RO is invited to afford 
the veteran proper development and adjudication of this 
pending informal claim.  


FINDING OF FACT

The veteran's HIV infection results in some fatigue, nausea, 
and diarrhea, but does not result in sustained progressive 
loss of weight, frequent opportunistic infections or 
neoplasms, or a diagnosis of AIDS.  


CONCLUSION OF LAW

The criteria for the award of a disability rating in excess 
of 60 percent for HIV infection have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.14, 4.88b, Diagnostic Code 6351 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In adjudicating this decision, the Board has determined that 
VA has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  
In particular, letters by the RO dated in June 2002, November 
2003, February 2004, and January 2007: (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested that he provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the holding of the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield  v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).  The RO obtained all 
relevant medical records identified by the veteran and his 
representative.  With respect to his increased rating claim, 
the veteran was afforded VA examinations to accurately assess 
the severity of that disability, all of which appear adequate 
for rating purposes.  No additional duties to notify or 
assist the veteran remain unfulfilled by VA.  

The veteran seeks a disability rating in excess of 60 percent 
for HIV infection.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2007).  

The veteran currently has a 60 percent rating under 
Diagnostic Code 6351, for HIV-related illness.  A 60 percent 
rating is warranted for refractory constitutional symptoms, 
diarrhea, and pathological weight loss, or as the minimum 
rating following development of an AIDS-related opportunistic 
infection or neoplasm.  AIDS with recurrent opportunistic 
infections or with secondary diseases afflicting multiple 
body systems; or an HIV-related illness with debility and 
progressive weight loss, without remission, or few or brief 
remissions warrants a 100 percent evaluation.  38 C.F.R. 
§ 4.88b, Diagnostic Code 6351 (2007).  

Note (1) to Diagnostic Code 6351 defines "approved 
medication(s)" to include medications prescribed as part of a 
research protocol at an accredited medical institution.  Note 
(2) explains that psychiatric or central nervous system 
manifestations, opportunistic infections, and neoplasms may 
be rated separately under appropriate codes if higher overall 
evaluation results, but not in combination with percentages 
otherwise assignable in accordance with the above Code 
criteria.  Id.

VA has obtained and reviewed several volumes of medical 
records and other evidence, which includes the veteran's 
service medical records and post-service private and VA 
medical records.  The veteran has also been afforded VA 
medical examinations and a personal hearing.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that every 
piece of evidence submitted by the appellant or obtained on 
his behalf be discussed in detail.  Rather, the Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  

The medical record reflects that the veteran has required 
frequent and significant post-service medical care due to his 
HIV infection and related complications.  He has also been 
awarded service connection for, among other disabilities, 
diabetes mellitus, hepatitis B, hepatitis C, and 
osteoporosis, as secondary to his HIV infection.  As he has 
already been awarded separate service connection ratings for 
this HIV-related disabilities, any impairment resulting from 
his diabetes mellitus, hepatitis B, hepatitis C, and 
osteoporosis will not be considered as part of the pending 
claim.  See 38 C.F.R. §§ 4.14, 4.88b, Diagnostic Code 6351, 
Note (2) (2007).  

Upon receipt of the veteran's claim, he was afforded VA 
examination in June 2002.  He stated he was experiencing an 
increase in his fatigue in the last 6 months.  He usually 
required naps during the day, but was otherwise able to 
perform all household tasks and functions of daily living.  
His energy level was low but his appetite was within normal 
limits.  A 10 pound weight loss recently, to 150 pounds, was 
noted.  Some nausea was also reported, as well as frequent 
diarrhea.  A history of oral ulcers was noted.  He was on 
several daily prescription medications for his HIV infection.  
His most recent CD4 was 594, with a 24 percent viral load.  
On physical evaluation the veteran was well-developed and 
well-nourished, and did not appear to be emaciated.  He was 
not in acute distress, and had no gross bodily or postural 
deformities.  He was able to walk on his own, and his skin 
was without lesions.  No oral lesions or ulcers were present.  
His current CD4 was 753, and his viral load was 28 percent.  
While he had a history of kidney stones, none were currently 
present.  Overall, the final impression was of HIV syndrome, 
with a stable CD4 cell count.  

At his June 2006 personal hearing, the veteran reported such 
symptoms as fatigue, and stated he had to nap at least once 
per day.  However, he also stated his CD4 count had not 
dropped to the level required for a diagnosis of full-fledged 
AIDS.  

More recently, a second VA medical examination was afforded 
the veteran in February 2007.  The veteran's constitutional 
symptoms included headaches, fatigue, nausea, and diarrhea.  
Significant gas and bloating was also reported.  The 
veteran's weight was 150 pounds, and had remained stable the 
last several years.  He was without HIV-related opportunistic 
infections or neoplasms, according to the examiner.  He was 
seeing his treating physicians on a regular basis, and 
continued to use prescribed medication to control his HIV 
infection.  On physical examination the veteran was in no 
acute distress.  He was without oral ulcers.  His CD4 count 
was 924, and no hairy cell leukoplakia was present.  He had 
no obvious functional impairment.  He did not meet the 
definition for a diagnosis of AIDS.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
a disability rating in excess of 60 percent for HIV 
infection.  While the veteran is recognized as having a 
current and chronic HIV infection, he does not currently meet 
the criteria for a diagnosis of AIDS, according to the 
February 2007 VA examination report.  That report, as well as 
the June 2002 VA examination report, was also negative for 
opportunistic infections and neoplasms.  His ongoing private 
and VA treatment records were also negative for a diagnosis 
of AIDS or HIV-related complications not otherwise service-
connected.  The veteran's weight has also been stable, though 
he continued to experience fatigue and diarrhea.  Finally, 
the Board notes that the veteran's CB4 count has remained 
stable, and his HIV infection has been characterized as 
stable as well.  Therefore, the preponderance of the evidence 
is against a 100 percent schedular rating.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's AIDS has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against 
the award of a disability rating in excess of 60 percent for 
HIV infection.  As a preponderance of the evidence is against 
the award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  




ORDER

Entitlement to a disability rating in excess of 60 percent 
for HIV infection is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


